J-S21040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    JOSEPH ROBERT WHITE,                        :
                                                :
                       Appellant                :       No. 1604 WDA 2019

             Appeal from the PCRA Order Entered October 3, 2019
                in the Court of Common Pleas of Warren County
             Criminal Division at No(s): CP-62-CR-0000048-2013

BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                 FILED JULY 21, 2020

        Joseph Robert White (“White”) appeals from the Order denying his

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        On February 13, 2013, White was charged with one count each of

involuntary deviate sexual intercourse with a child, aggravated indecent

assault, indecent assault and incest,1 based on a report that he had sexually

abused his nine-year-old daughter. On May 16, 2013, White pled guilty to

aggravated indecent assault, and in exchange, the Commonwealth agreed to

nolle prosse the remaining charges.            The trial court subsequently ordered

White to undergo an assessment by the Sexual Offenders Assessment Board



____________________________________________


1   18 Pa.C.S.A. §§ 3123(b), 3125(a)(7), 3126(a)(7), 4302.
J-S21040-20


(“SOAB”) prior to sentencing. The Commonwealth also filed a Notice of its

intention to seek mandatory sentencing.

       On July 18, 2013, White filed a Motion to Withdraw his guilty plea,

asserting his innocence. The trial court granted White’s Motion to Withdraw

on July 22, 2013.

       On July 26, 2013, White filed an Omnibus Pretrial Motion, including,

inter alia, a Motion to Suppress the statements he made to police officers

during his interrogation. In the Motion to Suppress, White acknowledged that

he had waived his Miranda2 rights, but argued that the waiver was not

knowing and intelligent, because he was suffering from severe mental illness

and had not taken his medications for several weeks. Following a hearing,

the trial court denied White’s Motion to Suppress.

       Following a jury trial, White was convicted of all charges. The trial court

again ordered White to undergo an assessment by the SOAB. On December

9, 2013, the Commonwealth filed a Praecipe requesting a hearing to have

White classified as a sexually violent predator (“SVP”). The trial court granted

the Commonwealth’s Praecipe and scheduled an SVP and sentencing hearing.

On February 28, 2014, the trial court sentenced White to an aggregate term

of 230 to 460 months in prison, plus a fine and the costs of prosecution. The

trial court also directed White to undergo sex offender counseling and



____________________________________________


2   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-S21040-20


treatment, and to have no contact with the victim. Additionally, the court

designated White as an SVP.       This Court affirmed White’s judgment of

sentence. See Commonwealth v. Joseph R.W., 108 A.3d 108 (Pa. Super.

2014) (unpublished memorandum).

      White filed a pro se PCRA Petition on October 1, 2015, claiming, inter

alia, that counsel failed to file a petition for allowance of appeal in the

Pennsylvania Supreme Court. On the same date, White filed a related Motion

to reinstate his direct appeal rights, nunc pro tunc, and a Motion for PCRA

Counsel. The PCRA court appointed White counsel, who filed an Amended

PCRA Petition on his behalf. On March 14, 2016, following a hearing, the PCRA

court reinstated White’s direct appeal rights, nunc pro tunc.            White

subsequently filed a nunc pro tunc Petition for allowance of appeal, which our

Supreme Court denied. See Commonwealth v. J.R.W., 162 A.3d 1111 (Pa.

2016).

      On October 4, 2017, White, pro se, filed the instant, timely PCRA

Petition, raising four challenges to trial counsel’s effectiveness.   The PCRA

court appointed White PCRA counsel, who filed a Motion to Withdraw as

Counsel and a “no-merit” letter pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc). By an Order entered on April 3, 2018, the PCRA court

granted PCRA counsel leave to withdraw, and notified White of its intent to

dismiss his Petition pursuant to Pa.R.Crim.P. 907. In response, White filed a


                                     -3-
J-S21040-20


pro se Motion to Vacate Pa.R.Crim.P. 907 Order, claiming that he had never

received a copy of PCRA counsel’s Turner/Finley letter. On April 30, 2018,

the PCRA court entered an Order granting White an additional 20 days to

respond to its Rule 907 Notice, and attaching thereto a copy of the

Turner/Finley letter. On the same date, White filed an “Objection to this

Court’s Motion to Dismiss in Accordance with Pa.R.[Crim.]P. 907 and Motion

for Change of Appointed PCRA Counsel.” The PCRA court subsequently issued

an Order, indicating that it no longer intended to dismiss White’s Petition, and

appointing new PCRA counsel.

      On December 5, 2018, PCRA counsel filed a Motion to Withdraw as

Counsel and for Replacement Counsel and Counsel Fees.          The PCRA court

permitted counsel to withdraw, and appointed new PCRA counsel, who filed

an Amended PCRA Petition on White’s behalf. The PCRA court conducted a

hearing on October 3, 2019, after which it denied White’s Petition. White filed

a timely Notice of Appeal and a court-ordered Pa.R.A.P 1925(b) Concise

Statement of errors complained of on appeal.

      On appeal, White raises the following issues for our review:

      1) Was [White’s] trial counsel ineffective for filing a Motion to
      Withdraw guilty plea[,] where counsel did not believe the Motion
      was in [White’s] best interest[?]

      2) Was [White’s] trial counsel ineffective for filing a Motion to
      Withdraw guilty plea where no legally sustainable ground for the
      Motion existed[?]




                                     -4-
J-S21040-20


      3) Did the trial court deny [White] equal protection in granting a
      baseless Motion to Withdraw guilty plea without a substantive
      proceeding to consider the merits[?]

Brief for Appellant at 16.

            Our standard of review of a PCRA court’s denial of a petition
      for post[-]conviction relief is well-settled: We must examine
      whether the record supports the PCRA court’s determination, and
      whether the PCRA court’s determination is free of legal error. The
      PCRA court’s findings will not be disturbed unless there is no
      support for the findings in the certified record.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).

      White’s first two claims challenge the effectiveness of his trial counsel.

             It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petition pleads
      and proves all of the following: (1) the underlying legal claim is of
      arguable merit; (2) counsel’s action or inaction lacked any
      objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Id.

      We will address White’s first two claims together, as they are related.

In his first claim, White argues that his plea counsel was ineffective for filing

the Motion to Withdraw his guilty plea, because counsel did not believe that

withdrawing the plea was in White’s best interest. Brief for Appellant at 21.

According to White, counsel’s actions are not excused by the fact that White

insisted upon filing the Motion to Withdraw.       Id.   White avers that plea

                                      -5-
J-S21040-20


counsel’s actions were “monumentally ineffective, leading [White] from one

(1) felony conviction and a likely sentence of sixty (60) to one-hundred twenty

(120) months to three (3) felony convictions, a misdemeanor conviction and

an aggregate sentence of two-hundred thirty (230) months to four-hundred

sixty (460) months.” Id. at 22.

      In his second claim, White contends that plea counsel was ineffective

for filing the Motion to Withdraw his guilty plea, because there was no legal

basis upon which to file the Motion. Id. at 22. White asserts that the Motion

to Withdraw only alleged that White was innocent, and points to case law filed

after the entry of his guilty plea, which stands for the proposition that a bald

allegation of innocence is insufficient to support withdrawal of a plea. Id. at

22-23.   White acknowledges that counsel cannot be held to a “prescient

understanding” of such cases, but claims that plea counsel displayed a “failure

to comprehend any viable or comprehensive strategic analysis of [White’s]

case.” Id. at 23.

      White has failed to adequately develop these claims for review. In his

first claim, White cites to no case law or other relevant legal authority in

support of his contention; in his second, he cites primarily to a single case,




                                     -6-
J-S21040-20


which, he acknowledges, is not applicable.3 See Pa.R.A.P. 2119(a) (providing

that the argument shall include “such discussion and citation of authorities as

are deemed pertinent.”); see also Commonwealth v. Johnson, 985 A.2d

915, 924 (Pa. 2009) (stating that “where an appellate brief fails to provide

any discussion of a claim with citation to relevant authority or fails to develop

the issue in any other meaningful fashion capable of review, that claim is

waived.”); Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super.

2014) (concluding that appellant waived his claim by failing to adequately

develop his argument or provide citation to and discussion of relevant

authority). Further, White fails to address his claims within the three prongs

of the test for ineffective assistance of counsel.    See Commonwealth v.

Williams, 899 A.2d 1060, 1063 (Pa. 2006) (stating that “[f]ailure to address

any prong of the [ineffectiveness] test will defeat an ineffectiveness claim.”);

see also Franklin, supra. Accordingly, White’s first two claims fail.




____________________________________________


3 In support of his claim, White cites Commonwealth v. Carrasquillo, 115
A.3d 1284, 1285, 1292 (Pa. 2015) (holding that “a bare assertion of innocence
is not, in and of itself, a sufficient reason” to require a court to grant a
presentence motion to withdraw a guilty plea, and explaining that the
“innocence claim must be at least plausible to demonstrate … a fair and just
reason for presentence withdrawal of a plea.”). However, White sought
withdrawal of his guilty plea before the Carrasquillo Court’s decision, and
“counsel cannot be deemed ineffective for failing to predict changes and/or
developments in the law.” Commonwealth v. Gribble, 863 A.2d 455, 473
(Pa. 2004). White’s second claim otherwise includes no more than a bare
assertion that his trial counsel should have applied the logic upon which the
Carrasquillo Court would ultimately rely.

                                           -7-
J-S21040-20


      Moreover, we observe the following. At the guilty plea hearing, the trial

court informed White that a conviction of aggravated assault carries a

mandatory sentence of 5 years in prison, and a maximum sentence of 10

years in prison, in addition to a maximum fine of $25,000. N.T. (Guilty Plea),

5/16/13, at 13. The court also stated that a conviction of aggravated indecent

assault requires lifetime registration, and the completion of an assessment by

the SOAB prior to sentencing. Id. at 8-9, 15. Additionally, the trial court

advised White concerning the maximum penalties for each of the remaining

charges, which the Commonwealth would nolle prose under the plea

agreement. Id. at 14-15. White acknowledged that he understood his rights,

and that he was satisfied with the advice of his counsel. Id. at 11-12.

      At the PCRA hearing, White’s plea counsel testified that White had

wanted to withdraw his guilty plea and proceed to trial. N.T. (PCRA), 10/3/19,

at 8. Counsel stated that he “tried to talk [] White out of withdrawing the

guilty plea.”   Id. at 9, 19; see also id. at 9-10 (explaining that counsel

believed the Commonwealth’s case against White was strong). Counsel also

testified that “[t]here was enough merit to file the [M]otion [to Withdraw]”

because White asserted his innocence. Id. at 22. According to plea counsel,

he “always” explained to his clients the differences in the potential sentences

they could face if they chose to proceed to trial. Id. at 20; see also id. at 23

(wherein counsel stated, “I would have discussed the benefits and the risks

and what he could receive at sentencing if he was found guilty at trial.”).


                                     -8-
J-S21040-20


Further, White confirmed that he had asked counsel to file a Motion to

Withdraw his guilty plea. Id. at 28-29. Accordingly, the record confirms that

White was aware of the potential consequences of withdrawing his plea and

proceeding to trial, as well as the potential sentences he would face if he was

convicted of all charges. Thus, White’s underlying claims lack merit.

      In his third claim, White asserts that the trial court denied him equal

protection by granting his Motion to Withdraw without holding a hearing. Brief

for Appellant at 23. White claims that the trial court granted the Motion to

Withdraw without a legal basis. Id. at 23-24.

      Again, White has failed to cite to any relevant legal authority in support

of his claim, or to adequately develop his argument for review. Thus, White’s

final claim is waived.   See Pa.R.A.P. 2119(a); Johnson, supra; Samuel,

supra. Moreover, Pa.R.Crim.P. 591(A) provides that “[a]t any time before

the imposition of sentence, the court may, in its discretion, permit, upon

motion of the defendant, or direct, sua sponte, the withdrawal of a plea of

guilty … and the substitution of a plea of not guilty.” Pa.R.Crim.P. 591(A). As

the PCRA court acknowledged, “[n]owhere in the rule regarding withdrawal of

pleas of guilty … does it state that the [c]ourt must hold an evidentiary

proceeding on the motion of withdrawal.” PCRA Court Opinion, 11/18/19, at

7.

      Based upon the foregoing, we affirm the PCRA court’s Order denying

White’s Petition.


                                     -9-
J-S21040-20


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2020




                          - 10 -